


110 HR 4838 IH: Domestic Partnership Benefits and

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4838
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Baldwin (for
			 herself, Mr. Shays,
			 Mr. Waxman,
			 Mr. Tom Davis of Virginia,
			 Mr. Frank of Massachusetts,
			 Mr. Lantos,
			 Mr. McDermott,
			 Mr. Towns,
			 Ms. Harman,
			 Mrs. Tauscher,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Moran of Virginia,
			 Mr. Kucinich,
			 Mr. Kennedy,
			 Mr. Abercrombie,
			 Mr. Hare, Mr. Cummings, Ms.
			 Velázquez, Mr. Nadler,
			 Mrs. Maloney of New York,
			 Ms. Linda T. Sánchez of California,
			 Mr. Delahunt,
			 Ms. Berkley,
			 Ms. DeLauro,
			 Mr. Markey,
			 Ms. Lee, Mr. Langevin, Ms.
			 Schakowsky, Mr. Allen,
			 Mr. Serrano,
			 Ms. Norton,
			 Mr. Berman,
			 Ms. Roybal-Allard,
			 Ms. Moore of Wisconsin,
			 Mr. Wynn, Mr. Wu, Ms.
			 Wasserman Schultz, and Mr.
			 Sherman) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 House Administration and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide benefits to domestic partners of Federal
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Partnership Benefits and
			 Obligations Act of 2007.
		2.Benefits to
			 domestic partners of Federal employees
			(a)In
			 generalAn employee who has a domestic partner and the domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a married employee and the spouse of
			 the employee.
			(b)Certification of
			 eligibilityIn order to obtain benefits and assume obligations
			 under this Act, an employee shall file an affidavit of eligibility for benefits
			 and obligations with the Office of Personnel Management identifying the
			 domestic partner of the employee and certifying that the employee and the
			 domestic partner of the employee—
				(1)are each other’s
			 sole domestic partner and intend to remain so indefinitely;
				(2)have a common
			 residence, and intend to continue the arrangement;
				(3)are at least 18
			 years of age and mentally competent to consent to contract;
				(4)share
			 responsibility for a significant measure of each other’s common welfare and
			 financial obligations;
				(5)are not married to
			 or domestic partners with anyone else;
				(6)are same sex
			 domestic partners, and not related in a way that, if the 2 were of opposite
			 sex, would prohibit legal marriage in the State in which they reside;
			 and
				(7)understand that
			 willful falsification of information within the affidavit may lead to
			 disciplinary action and the recovery of the cost of benefits received related
			 to such falsification and may constitute a criminal violation.
				(c)Dissolution of
			 partnership
				(1)In
			 generalAn employee or domestic partner of an employee who
			 obtains benefits under this Act shall file a statement of dissolution of the
			 domestic partnership with the Office of Personnel Management not later than 30
			 days after the death of the employee or the domestic partner or the date of
			 dissolution of the domestic partnership.
				(2)Death of
			 employeeIn a case in which an employee dies, the domestic
			 partner of the employee at the time of death shall receive under this Act such
			 benefits as would be received by the widow or widower of an employee.
				(3)Other
			 dissolution of partnership
					(A)In
			 generalIn a case in which a domestic partnership dissolves by a
			 method other than death of the employee or domestic partner of the employee,
			 any benefits received by the domestic partner as a result of this Act shall
			 terminate.
					(B)ExceptionIn
			 a case in which a domestic partnership dissolves by a method other than death
			 of the employee or domestic partner of the employee, the former domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a former spouse.
					(d)StepchildrenFor
			 purposes of affording benefits under this Act, any natural or adopted child of
			 a domestic partner of an employee shall be deemed a stepchild of the
			 employee.
			(e)ConfidentialityAny
			 information submitted to the Office of Personnel Management under subsection
			 (b) shall be used solely for the purpose of certifying an individual’s
			 eligibility for benefits under subsection (a).
			(f)Regulations and
			 orders
				(1)Office of
			 personnel managementNot later than 6 months after the date of
			 enactment of this Act, the Office of Personnel Management shall promulgate
			 regulations to implement section 2 (b) and (c).
				(2)Other executive
			 branch regulationsNot later than 6 months after the date of
			 enactment of this Act, the President or designees of the President shall
			 promulgate regulations to implement this Act with respect to benefits and
			 obligations administered by agencies or other entities of the executive
			 branch.
				(3)Other
			 regulations and ordersNot later than 6 months after the date of
			 enactment of this Act, each agency or other entity or official not within the
			 executive branch that administers a program providing benefits or imposing
			 obligations shall promulgate regulations or orders to implement this Act with
			 respect to the program.
				(4)ProcedureRegulations
			 and orders required under this subsection shall be promulgated after notice to
			 interested persons and an opportunity for comment.
				(g)DefinitionsIn
			 this Act:
				(1)BenefitsThe
			 term benefits means—
					(A)health insurance
			 and enhanced dental and vision benefits, as provided under chapters 89, 89A,
			 and 89B of title 5, United States Code;
					(B)retirement and
			 disability benefits and plans, as provided under—
						(i)chapters 83 and 84
			 of title 5, United States Code;
						(ii)chapter 8 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.); and
						(iii)the
			 Central Intelligence Agency Retirement Act of 1964 for Certain Employees (50
			 U.S.C. chapter 38);
						(C)family, medical,
			 and emergency leave, as provided under—
						(i)subchapters III,
			 IV, and V of chapter 63 of title 5, United States Code;
						(ii)the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), insofar as that
			 Act applies to the Government Accountability Office and the Library of
			 Congress;
						(iii)section 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312); and
						(iv)section 412 of
			 title 3, United States Code;
						(D)Federal group life
			 insurance, as provided under chapter 87 of title 5, United States Code;
					(E)long-term care
			 insurance, as provided under chapter 90 of title 5, United States Code;
					(F)compensation for
			 work injuries, as provided under chapter 81 of title 5, United States
			 Code;
					(G)benefits for
			 disability, death, or captivity, as provided under—
						(i)sections 5569 and
			 5570 of title 5, United States Code;
						(ii)section 413 of
			 the Foreign Service Act of 1980 (22 U.S.C. 3973);
						(iii)part L of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et
			 seq.), insofar as that part applies to any employee; and
						(H)travel,
			 transportation, and related payments and benefits, as provided under—
						(i)chapter 57 of
			 title 5, United States Code;
						(ii)chapter 9 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); and
						(iii)section 1599b of
			 title 10, United States Code; and
						(I)any other benefit
			 similar to a benefit described under subparagraphs (A) through (H) provided by
			 or on behalf of the United States to any employee.
					(2)Domestic
			 partnerThe term domestic partner means an adult
			 unmarried person living with another adult unmarried person of the same sex in
			 a committed, intimate relationship.
				(3)EmployeeThe
			 term employee—
					(A)means an officer
			 or employee of the United States or of any department, agency, or other entity
			 of the United States, including the President of the United States, the Vice
			 President of the United States, a Member of Congress, or a Federal judge;
			 and
					(B)shall not include
			 a member of the uniformed services.
					(4)ObligationsThe
			 term obligations means any duties or responsibilities with respect
			 to Federal employment that would be incurred by a married employee or by the
			 spouse of an employee.
				(5)Uniformed
			 servicesThe term uniformed services has the meaning
			 given under section 2101(3) of title 5, United States Code.
				3.Effective
			 dateThis Act including the
			 amendments made by this Act shall—
			(1)with respect to the provision of benefits
			 and obligations, take effect 6 months after the date of enactment of this Act;
			 and
			(2)apply to any individual who is employed as
			 an employee on or after the date of enactment of this Act.
			
